PER CURIAM.
Christopher Lee Murray appeals the imposition of adult sanctions following his plea to one count of robbery with a firearm and three counts of kidnapping with intent to commit a felony with a weapon. We reverse. Troutman v. State, 630 So.2d 528 (Fla.1993); Parks v. State, 637 So.2d 347 (Fla. 5th DCA 1994). Upon remand, the trial court may *328again impose adult sanctions if the findings required by Troutman can be made.
REVERSED and REMANDED.
HARRIS, C.J., and GOSHORN and DIAMANTIS, JJ., concur.